DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/29/2022. Claims 1, 2, 4 are amended. Claims 1-8 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, objection to claim 2, and 112(b) rejection of claims 1-8.
Allowable Subject Matter
Claims 1-8 are allowed.
As of claim 1, the closest prior art FURUTANI et al. (US 20160131931 A1; FURUTANI) teaches a display device DIS1 according to the present embodiment includes: a display unit PN1 including a Liquid Crystal Layer (LCL) serving as a display functional layer; and a cover member CV1 covering a display surface side of the display unit PN1. The display device DIS1 described as an example in the present embodiment is a liquid crystal display device as described above. The liquid crystal display device is not a self-luminous display device, and therefore, the display device DIS1 includes a light source LS. In an example illustrated in FIG. 2, the light source LS is provided on a back surface side positioned opposite to the display surface. The display device DIS1 includes a polarizing plate PL1 and a polarizing plate PL2 that polarize light 1 is provided between the polarizing plate PL1 and the polarizing plate PL2 that are arranged so as to face each other. In the example illustrated in FIG. 2, the polarizing plate PL1 is adhered on the display surface side of the display unit PN1, and the polarizing plate PL2 is adhered on the back surface side positioned on the opposite side of the display surface of the polarizing plate PL1. Also, in the example illustrated in FIG. 2, the cover member CV1, which covers the display surface side of the display unit PN1, is adhered on the polarizing plate PL1 through a bonding material BND which is provided along a peripheral edge of a first member arranged on an upper layer of the display unit PN1, i.e., along the polarizing plate PL1 in the present embodiment. If a past-like bonding material is used as the bonding material BND, note that the polarizing plate PL1 and the cover member CV1 are pasted to each other through the bonding material BND which has been applied along the peripheral edge of the polarizing plate PL1. Also, if a tape-like bonding material such as a so-called double-sided adhesive tape is used as the bonding material BND, the tape-like bonding material BND is previously pasted to at least one of the cover member CV1 and the polarizing plate PL1, and the polarizing plate PL1 and the cover member CV1 are pasted to each other through the bonding material BND. FURUTANI does not anticipate or render obvious, alone or in combination, the LCD light valve, having a full-color transmissive structure, comprises an incident glass, a liquid crystal layer and an outgoing glass; a color filter and a black matrix are provided on the incident glass, multiple thin film transistors are provided on the outgoing glass; the color filter comprises a red color filter array comprising multiple red-color resistors, a 
Claims 2-8 are allowed as being dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art LEE et al. (US 20200081564 A1) teaches a display module including a transparent display panel and a frame to fix a side of the transparent display panel, wherein the frame has a communication unit to receive data from the outside, a controller to process the received data and to output a drive command corresponding to the processed data and a display drive unit to drive the transparent display panel in response to the drive command from the controller. A display system includes a system body and a display module detachably mounted in the system body. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882